Filed:    August 31, 2006

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 05-4093
                             (CR-04-140)



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

           versus

JAMES DALE EVANS,
                                             Defendant - Appellant.




                              O R D E R


     The court amends its opinion filed August 25, 2006, as

follows:

     On page 2, the first line, the words “James Dale Evans pled

guilty to” are corrected to read “James Dale Evans was found

guilty of.”



                                     For the Court

                                     /s/ Patricia S. Connor
                                     ____________________________
                                                 Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4093



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DALE EVANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-140)


Submitted:   July 31, 2006                 Decided:   August 25, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Dale Evans was found guilty of transporting or

shipping child pornography by computer, 18 U.S.C.A. § 2252A(a)(1)

(West Supp. 2006) (Counts One and Two); and possession of a computer

and disks containing child pornography transported by computer, 18

U.S.C.A. § 2252A(a)(5)(B) (West Supp. 2006) (Count Three).1      The

district court imposed a sentence of 246 months pursuant to the

federal sentencing guidelines and also stated that, if the guidelines

should later be held to be non-binding or unconstitutional, it

would impose the same sentence under 18 U.S.C.A. § 3553 (West 2000

& Supp. 2006).   Evans appeals his sentence, arguing that, because

the district court accepted sentence enhancements recommended in

the presentence report, his sentence was longer than the maximum

authorized by the facts found by the jury and was thus imposed in

violation of the Sixth Amendment.    We affirm.

          The probation officer recommended five enhancements under

U.S. Sentencing Guidelines Manual § 2G2.2 (2003).     Evans made no

objection to the presentence report, but raised a general Blakely2

objection at the sentencing hearing.   The district court noted his

objection, adopted the presentence report, imposed a sentence of




     1
      The indictment and judgment and commitment order state that
Evans was convicted under 18 U.S.C.A. § 2252(A). We assume § 2252A
was meant.
     2
      Blakely v. Washington, 542 U.S. 296 (2004).

                               - 2 -
246 months imprisonment, and then stated, “Should the sentencing

guidelines be deemed nonbinding or unconstitutional, then I impose

this sentence under 18 United States Code Section 3553.”

           Because Evans preserved his Sixth Amendment claim, it is

reviewed for harmless error.         United States v. Booker, 543 U.S.

220, 268 (2005). The government bears the burden of showing beyond

a reasonable doubt that the error did not affect the defendant’s

substantial rights.     United States v. Mackins, 315 F.3d 399, 405

(4th Cir. 2003).

           Even if the grand jury’s special findings attached to the

superseding      indictment   authorized     the   enhancements       under

§ 2G2.2(b)(1), (b)(2)(B), (b)(3), and (b)(5), the jury verdict did

not authorize the enhancement under § 2G2.2(b)(6)(D) for over 600

images or the obstruction of justice adjustment.          Therefore, the

parties are correct that Sixth Amendment error occurred.         However,

because the district court stated that it would impose an identical

alternative sentence under § 3553 if the guidelines were determined

to be non-binding or unconstitutional, the government has met its

burden of showing that the Sixth Amendment error was harmless.

United States v. Shatley, 448 F.3d 264, 267 (4th Cir. 2006).           The

district court followed this court’s recommendation in United

States v. Hammoud, 381 F.3d 316 (4th Cir. 2004), vacated, 543 U.S.

1097   (2005),   the   alternative    sentence   was   within   the   range

recommended by the sentencing guidelines, and this court takes the


                                 - 3 -
district court at its word when it states that it would impose the

same sentence under an advisory guidelines system.    Shatley, 448

F.3d at 268.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 4 -